Exhibit 10.1

Execution Version

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of September
18, 2019, by and among SailPoint Technologies Holdings, Inc., a Delaware
corporation (“Holdings”), SailPoint Technologies, Inc., a Delaware corporation
(the “Borrower”), the other Loan Parties party hereto, Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and certain
Lenders party to the Credit Agreement referred to below.

RECITALS:

WHEREAS, Holdings, the Borrower, the other Loan Parties party thereto, each
lender from time to time party thereto (the “Lenders”), and the Administrative
Agent have entered into that certain Credit Agreement, dated as of March 11,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time through the date hereof, the “Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

WHEREAS, Holdings has advised the Administrative Agent and the Lenders that it
intends to launch an offering of convertible bonds.

WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, Holdings and the
Borrower have requested that the Administrative Agent and the Required Lenders
amend certain provisions of the Credit Agreement to permit the intended
convertible bonds offering;

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Effective as of the Effective Date,
the Credit Agreement is hereby amended as follows:

(a)    Section 1.01 of the Credit Agreement is hereby amended to add the
following new defined terms in the appropriate alphabetical order:

“Convertible Debt” means debt securities or other Indebtedness, the terms of
which provide for conversion into, or exchange for, Equity Interests (other than
Disqualified Equity Interests) of Holdings or any other Loan Party, cash in lieu
thereof or a combination of Equity Interests and cash in lieu thereof.

“Permitted Equity Derivatives” means any forward purchase, accelerated share
purchase, call option transaction, capped call option transaction, bond hedge
transaction, warrant transaction (whether such warrant is settled in Equity
Interests (other than Disqualified Equity Interests) of Holdings, cash or a
combination thereof) or other equity derivative transactions relating to any
Convertible Debt of Holdings or any other Loan Party; provided, that any
Restricted Payment made in connection with such transaction is permitted
pursuant to Section 6.07, including any Swap Agreements executed in connection
therewith (or deemed executed therewith).

(b)    The definition of “Equity Interests” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any Indebtedness convertible for, or exchangeable into,
any of the foregoing.



--------------------------------------------------------------------------------

(c)    The definition of “Specified Issuance” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the “.” after “notes” and replacing it
with “, including for the avoidance of doubt, pursuant to the issuance of
Convertible Debt and related Permitted Equity Derivatives.”.

(d)    Section 6.01(s) is hereby amended and restated in its entirety as
follows:

“(s) other unsecured Indebtedness of Holdings, the Borrower or any other Loan
Party, including Convertible Debt and related Permitted Equity Derivatives, so
long as (i) no Event of Default has occurred and is continuing or would
immediately result therefrom, (ii) the Total Net Leverage Ratio for the most
recently ended Reference Period for which financial statements have been (or
were required to be) delivered to the Administrative Agent does not exceed 6.00
to 1.00 on a pro forma basis (after giving effect to the incurrence of such
Indebtedness) and (iii) such Indebtedness shall (x) not mature earlier than 91
days after the Stated Maturity Date, (y) have terms that are customary market
terms for Indebtedness of such type and (z) not be mandatorily prepayable,
repurchasable or redeemable (except for customary asset sale or change of
control provisions and, in the case of Convertible Debt, customary provisions
requiring Holdings or any other Loan Parties to repurchase or convert all or any
portion of the Convertible Debt) prior to the date that is 91 days after the
Stated Maturity Date;”

(e)    Section 6.04 is hereby amended to (i) remove the “and” at the end of
clause (s), (ii) replace “.” with “; and” in clause (t) and (iii) add the
following new clause:

“(u) to the extent constituting Investments, any Permitted Equity Derivatives.”

(f)    Section 6.06 is hereby amended and restated in its entirety as follows:

“Swap Agreements. No Loan Party will, nor will it permit any Restricted
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks (including foreign currency exchange risks) to
which the Borrower or any Restricted Subsidiary has actual or reasonably
anticipated exposure (other than those in respect of Equity Interests of the
Borrower or any of its Restricted Subsidiaries), (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary and (c) any Permitted Equity Derivatives.”

(g)    Section 6.07 is hereby amended to (i) remove the “and” at the end of
clause (g), (ii) replace “.” with “;” in clause (h) and (iii) add the following
new clauses:

“(i) the purchase of any Permitted Equity Derivatives in connection with the
issuance of any Convertible Debt permitted under Section 6.01 (and the
replacement of any such Permitted Equity Derivatives); provided, that the
purchase price for such Permitted Equity Derivatives net of any proceeds
relating to any concurrent sale or termination of any Permitted Equity
Derivatives, in respect of any such Convertible Debt does not exceed the net
cash proceeds from such issuances of Convertible Debt;

(j) required payments of interest, repurchases, exercises, redemptions,
settlements, early terminations, early cancellations or conversions of (whether
in whole or in part and including by netting or set-off) any Convertible Debt
permitted under Section 6.01(s), whether settled in Equity Interests (other than
Disqualified Equity Interests) of Holdings, cash in lieu thereof or a
combination of Equity Interests (other than Disqualified Equity Interests) of
Holdings and cash in lieu thereof; provided, that any cash payment made pursuant
to this Section 6.07(j), other than required payments of interest, shall also be
subject to compliance with Section 6.07(b), Section 6.07(e) or Section 6.07(f);
and

 

2



--------------------------------------------------------------------------------

(k) the settlement or termination of (whether in whole or in part and including
by netting or set-off) any Permitted Equity Derivatives by (i) delivery of
Equity Interests (other than Disqualified Equity Interests) of Holdings,
(ii) the delivery of cash, or (iii) the delivery of a combination of Equity
Interests (other than Disqualified Equity Interests) of Holdings and cash, in
lieu of the issuance of fractional shares; provided, that the entry into such
Permitted Equity Derivative was not prohibited by this Agreement; provided,
further, that any cash settlement or termination consummated pursuant to clause
(ii) or clause (iii) hereof shall also be subject to compliance with
Section 6.07(b), Section 6.07(e) or Section 6.07(f).”

(h)    Section 6.08 is hereby amended to (i) remove the “and” at the end of
clause (d), (ii) replace “.” with “; and” in clause (e) and (iii) add the
following new clause:

“(f) repurchases, exercises, redemptions, settlements, early terminations, early
cancellations or conversions of (whether in whole or in part and including by
netting or set-off) any Convertible Debt permitted under Section 6.01(s),
whether settled in (i) Equity Interests (other than Disqualified Equity
Interests) of Holdings, (ii) cash in lieu thereof or (iii) a combination of
Equity Interests (other than Disqualified Equity Interests) of Holdings and cash
in lieu thereof; provided, that any cash settlement or termination consummated
pursuant to clause (ii) or clause (iii) hereof shall also be subject to
compliance with Section 6.08(a), Section 6.08(b) or Section 6.08(c).”

(i)    Section 7(g) is hereby amended to (i) replace the “or” at the end of the
second clause (i) with “,”, (ii) replace “;” with “or” at the end of the second
clause (ii) and (iii) add the following new clause:

“(iii) repurchases, exercises, redemptions, settlements, early terminations,
early cancellations or conversions of (whether in whole or in part and including
by netting or set-off) or the right to do any of the foregoing to any
Convertible Debt permitted under Section 6.01(s) (unless any such repurchase,
exercise, redemption, settlement, early termination, early cancellation or
conversion occurs as a result of a default by Holdings or any other Loan Party
thereunder, an event of the type that constitutes an Event of Default or the
inability to satisfy Sections 6.07(b), 6.07(e), 6.07(f), 6.08(a), 6.08(b) or
6.08(c) hereunder in connection therewith).”

SECTION 2. Representations and Warranties. The Borrower and the other Loan
Parties hereby represent and warrant on the Amendment Effective Date that:

(a)    The execution, delivery and performance by each Loan Party of this
Amendment is within such Loan Party’s corporate or limited liability company
powers, as the case may be, and have been duly authorized by all necessary
corporate or limited liability company and, if required, stockholder or member
action. This Amendment has been duly executed and delivered by such Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b)    This Amendment (i) does not, on the part of any Loan Party or any of its
Subsidiaries, require any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (ii) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries or
any order of any Governmental Authority, (iii) will not violate or result in a
default under, or give rise to a right to require

 

3



--------------------------------------------------------------------------------

any payment to be made by any Loan Party or any of its Subsidiaries under,
(A) any documentation evidencing any Material Indebtedness, (B) any Swap
Agreement or (C) any other material agreement, in each case which is binding
upon any Loan Party or any of its Subsidiaries or its assets, and (iv) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
or any of its Subsidiaries, except Liens created pursuant to the Loan Documents,
except, solely in the case of clauses (i), (ii) or (iii)(C) hereof, as would not
reasonably be expected to result in a Material Adverse Effect.

(c)    Both before and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective as
of the date on which the following conditions shall have been satisfied (or
waiver) (the “Amendment Effective Date”):

(a)    The Administrative Agent shall have received counterparts to this
Amendment, duly executed by (i) Holdings, the Borrower and the other Loan
Parties party hereto and (ii) the Lenders constituting the Required Lenders;

(b)    As of the Amendment Effective Date, no Default or Event of Default shall
have occurred and be continuing;

(c)     After giving effect to this Amendment, the representations and
warranties of Holdings and the Borrower set forth in the Credit Agreement and
the other Loan Documents, including this Amendment, shall be true and correct in
all material respects on and as of the Amendment Effective Date, except that
(i) to the extent that such representations and warranties specifically refer to
an earlier date, such representations and warranties shall be true and correct
in all material respects as of such earlier date and (ii) any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects;

(d)    To the extent invoiced one (1) Business Day prior to the Amendment
Effective Date and to the extent provided for in accordance with Section 9.03 of
the Credit Agreement, the Borrower shall have paid to the Administrative Agent
all fees and reimbursable expenses (including all fees and expenses of Weil,
Gotshal & Manges LLP) that have been incurred in connection with this Amendment.

SECTION 4. Governing Law.

(a)    THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

(b)    The jurisdiction and waiver of jury trial provisions in Sections 9.09(b),
9.09(c), 9.09(d) and 9.10 of the Credit Agreement are hereby incorporated by
reference into this Amendment and shall apply, mutatis mutandis, to this
Agreement.

SECTION 5. Effect on Credit Agreement and the other Loan Documents.

(a)    On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference, and each reference in any other Loan Document to
“the Credit Agreement”, “thereof”, “thereunder”, “therein” or “thereby” or any
other similar reference to the Credit Agreement shall refer to the Credit
Agreement as amended hereby.

 

4



--------------------------------------------------------------------------------

(b)    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of any Lender or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend, novate or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a future consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances.

SECTION 6. Counterparts; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Amendment by telecopy, emailed “.pdf” or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment.    

SECTION 7. Miscellaneous.

(a)    Section headings used herein are for convenience of reference only, are
not part of this Amendment and shall not affect the construction of, or be taken
into consideration in interpreting, this Amendment.

(b)    This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents. The provisions of this Amendment
are deemed incorporated into the Credit Agreement as if fully set forth therein.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SAILPOINT TECHNOLOGIES, INC. By:  

/s/ Christopher G. Schmitt

Name:   Christopher G. Schmitt Title:   Secretary SAILPOINT TECHNOLOGIES
HOLDINGS, INC. By:  

/s/ Christopher G. Schmitt

Name:   Christopher G. Schmitt Title:   Secretary SAILPOINT TECHNOLOGIES
INTERMEDIATE HOLDINGS, LLC By:  

/s/ Christopher G. Schmitt

Name:   Christopher G. Schmitt Title:   Secretary SAILPOINT INTERNATIONAL, INC.
By:  

/s/ Christopher G. Schmitt

Name:   Christopher G. Schmitt Title:   Secretary

 

[SIGNATURE PAGE – AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and as a Lender

By:  

/s/ Tony Sood

Name:   Tony Sood Title:   Senior Vice President

 

[SIGNATURE PAGE – AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, individually as a Lender

By:  

/s/ Sheldon Pinto

Name:  

Sheldon Pinto

Title:

 

Authorize Signatory

 

[SIGNATURE PAGE – AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender

By:  

/s/ Adam Rose

Name:  

Adam Rose

Title:

 

Senior Vice President

 

[SIGNATURE PAGE – AMENDMENT NO. 1 TO CREDIT AGREEMENT]